Title: From Thomas Jefferson to Charles Willson Peale, 13 October 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


               
                  
                     Dear Sir
                  
                  Washington Oct. 13. 04.
               
               I have duly recieved your favor of the 8th. which excites a great curiosity in me to see mr Hawkins’s polygraph: and as you say you are sending one to the Secretary of state, which I know to be for his office, for it was on my recommendation, I will ask the favor of you to address it to me, that I may have an opportunity of seeing & trying it. it shall then be delivered to it’s address, and in the mean time will put me in possession of an estimate of Hawkins’s improvements. I salute you with friendship & respect.
               
                  
                     Th: Jefferson
                  
               
            